Exhibit 10.48
Amendment to Employment Agreement of J.M. Bernhard, Jr.
This agreement, effective upon your signature below, will serve to amend your
Employment Agreement of January 23, 2007, as amended by your Amended and
Restated Employment Agreement dated December 31, 2008 (collectively “Employment
Agreement”), by and between you and The Shaw Group Inc.
1. Consideration for Non-Compete. Paragraph 8(a)(ii) of the Employment Agreement
is amended by deleting in its entirety the following text from the final
sentence of Paragraph 8(a)(ii): “the cost (as based on the Company’s
“incremental cost” of operating the current aircraft primarily utilized by
Employee as of January 23, 2007) of which shall not exceed $300,000 annually.”

 
IN WITNESS WHEREOF, the parties have executed this Agreement on July 7, 2010
effective for all purposes as provided above.

            THE SHAW GROUP INC.
      By:   /s/ John Donofrio         Name:   John Donofrio        Its: General
Counsel and Corporate Secretary   

EMPLOYEE:

     
/s/ J. M. Bernhard, Jr.
 
J. M. Bernhard, Jr.
   
Chairman of the Board, President and
   
Chief Executive Officer
   

 

 